AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


April L. Cairney                                       JUDGMENT FOR ATTORNEY'S
                                                       JUDGMENT
                                                       FEES       IN A CIVIL
                                                            IN A CIVIL CASECASE
                                Plaintiff,
         v.                                            Case Number: 2:16-cv-02139-APG-CWH
Carolyn W. Colvin


                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that Plaintiff April Cairney's attorneys, the Law Offices of Charles E. Binder and Harry J. Binder, LLP, are
awarded attorney's fees pursuant to 42 U.S.C. § 406(b) in the amount of $17,114.75.

FURTHER ORDERED that the Law Offices of Charles E. Binder and Harry J. Binder, LLP shall reimburse
plaintiff April Cairney the amount of $6,000.00 for EAJA fees previously paid by the Commissioner.




         10/12/2018
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ S. Denson
                                                             Deputy Clerk
